DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 	Claim 1, line 16, replace “represent” with “representing”; 
 	Claim 1, lines 16-17, replace “two different states, expressed by a binary number 1 and 0 respectively, the state 1 and the state 0 are opposite” with “two different states including a first state expressed with a 1 and a second state expressed with a 0, the first and second states being opposed”; note that references to the first and second states in lines 30-32 may need to be adjusted as well to address antecedent basis, etc.; 
 	Claim 1, line 26, replace “the each of captured displayed images” with “each of the captured displayed images”;
 	Claim 5, line 3, replace “touching” with “touches.”  
 	Appropriate corrections are required.  
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The following terms lack antecedent basis:
 	"the displaying pattern” -- claim 1, line 27;
 	“the displayed image” – claim 1, line 29;
	"the determined states” – claim 1, lines 36-37;
 	“the two-dimensional codes” – claim 1, line 37;
 	“the recognizable images” – claim 1, line 37.
Claim 1, lines 29-30, recite the term, “the displayed image.”  It is unclear what the antecedent basis for the term is.  For example, claim 1, lines 9-15 refers to “each of the displayed images,” “a time lapse to a displayed image,” a time lapse between a displayed image” etc.  It is unclear which of these the term refers to.  For the purpose of examination, Examiner interprets the term as referring to one of the “displayed images” in line 10.  
Claim 1, line 34, recites “computing to obtain a verification code according to the determined displaying pattern, including the number of frames of displayed images.”  It is unclear what includes the claimed number of frames i.e., the verification code, the displaying pattern, etc.  For the purpose of examination, the Examiner interprets the phrase as meaning that the claimed pattern includes the number of frames.  
Claim 1, lines 26-27 recite “to determine if the each of captured displayed images is the two-dimensional code or the recognizable image and the displaying pattern according to the two-dimensional code decoder’s own two-dimensional code formats.”   It is unclear what the phrase, “and the displaying pattern according to the two-dimensional code decoder’s own two-dimensional code formats” means in the context of this sentence i.e.,  after the conjunction 
Claim 4 recites “wherein the displaying duration of each of the displayed images is the same.”  Claim 4 also depends from claim 3, which recites “wherein the displaying duration of each of the displayed images is not all the same.”  The above features of the two claims contradict one another, and thus it is unclear what the scope or meaning of claim 4 is.  For the purpose of examination, Examiner interprets the above phrase in claim 4 to mean that the displaying duration is the same for the displayed images.  
Claims 2-7 are rejected for incorporating the above errors from their respective parent claims by dependency.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inotay (US 2015/0269565) in view of Brain (M. Brain, “How Bits and Bytes Work,” How Stuff Works website, published April 1, 2000, downloaded from https://computer.howstuffworks.com/bytes.htm/printable).  

Regarding claim 1, Inotay teaches a generating and decoding method for a verification code presented in a form of dynamic recognizable two-dimensional code, comprising the following steps of:
 	providing at least a two-dimensional code, wherein the two-dimensional code is an image formed by encoding a plurality of data according to a two-dimensional code format (Figs. 3A, 3B, 4 [0080-0081, 0085-0086, 0080, a device obtains a mQR code or byte array, and translates it into a displayed series of visual QR codes);
 	providing at least a recognizable image, wherein the recognizable image is recognizable by human eyes, but not recognizable by a two-dimensional code decoder in compliance with its own two-dimensional code formats (Figs. 3A, 3B, 4 [0080-0081, 0085-0086, 0080], as noted above, the device can present a displayed series of QR codes; naturally, there exist “decoders” that cannot decipher the QR codes i.e., a human being is a kind of decoder of two dimensional codes; additionally, even the scanners described in Inotay e.g., as described in [0081], may at times be unable to decode the codes i.e., when they are not scanning them or if there is an error);
 	providing at least a displaying pattern, wherein the displaying pattern defines a number of frames of displayed images (Figs. 3A, 3B, 4 [0080-0081, 0085-0086, 0080, a device obtains a mQR code or byte array, and translates it into a displayed series of visual QR codes), 
 	a displaying sequence of each of the displayed images (Figs. 3A, 3B, 4 [0080-0081, 0085-0086, 0080, a device obtains a mQR code or byte array, and translates it into a displayed series of visual QR codes), 
 	a displaying duration of each of the displayed images ([0080], for example, a frame of a QR code may be displayed for a particular duration e.g., 1 frame per second), and 

 	wherein each of the displayed images being one of the at least a two-dimensional code or the at least a recognizable image (Figs. 3A, 3B, 4 [0080-0081, 0085-0086, 0080, a device obtains a mQR code or byte array, and translates it into a displayed series of visual QR codes; each of the QR codes is a 2D code and a recognizable image);
	displaying the at least a two-dimensional code and the at least a recognizable image in accordance with the at least a displaying pattern sequentially stacked onto a display unit of a displaying electronic device to obtain a verification code presented in a form of dynamic recognizable two-dimensional code (Figs. 3A, 3B, 4 [0080-0081, 0085-0086, 0080, a device obtains a mQR code or byte array, and translates it into a displayed series of visual QR codes; the codes are displayed/stacked over a display 124; [0102, 0103, 0081], the displayed QR codes are intended to be scanned and processed to verify information embedded in the codes);
 	using a capturing electronic device to capture the dynamic recognizable two-dimensional
code displayed on the display unit of the displaying electronic device ([0102, 0103, 0081], another device may be used to scan or decode the QR code sequence into data);
 	using a two-dimensional code decoder to decode the captured displayed images ([0102, 0103, 0081], another device may be used to scan or decode the QR code sequence into data; the 
 	to determine if the each of captured displayed images is the two-dimensional code or the recognizable image and the displaying pattern according to the two-dimensional code decoder’s own two-dimensional code formats ([0102, 0103, 0081], another device may be used to scan or decode the QR code sequence into data; naturally, the other device can determine that each QR code is a 2D code and can recognize the format/pattern so as to generate corresponding data);
 	computing to obtain a verification code ([0102, 0103, 0081], another device may be used to scan or decode the QR code sequence into data/byte array i.e., the “verification code”) 
 	according to the determined displaying pattern, including the number of frames of displayed images, the displaying sequence of each of the displayed images, the displaying duration of each of the displayed images, the time lapse to a displayed image next in the sequence (Figs. 3A, 3B, 4 [0080-0081, 0085-0086, 0080, 0102, 0103, 0081], naturally, the displayed series of QR codes is in accordance with i.e., not in conflict with and related to, a displaying pattern, frame rate and timing); and
 	determining whether a subsequent operation is performed based on the computed
verification code ([0101, 0102], when the device scans the QR codes, various actions may take place if the scan is successful i.e., the scanned codes are turned into data/byte array, the data is transmitted to a server and processed; as noted in [0101], the successful scanning can cause the server to provide the client i.e., the device displaying the QR code sequence, with a prompt to discontinue display of the QR code sequence, etc.)  
 	However, Inotay does not expressly disclose defining the two-dimensional code and the recognizable image respectively represent two different states, expressed by a binary' number 1 
 	In the same field of endeavor, Brain teaches 
	defining the two-dimensional code and the recognizable image respectively represent two different states, expressed by a binary' number 1 and 0 respectively, the state 1 and the state 0 are opposite (Brain page 2, a byte is computer data that includes 0s and 1s; Inotay Figs. 3A, 3B, 4, [0085, 0086] teaches that the series of QR codes described in Inotay are based on byte arrays i.e., they are derived from and translated into such byte arrays; thus, put another way, the QR codes represent binary values i.e., opposing states of 0 and 1)
   	defining the displayed image determined to be a two-dimensional code as a first state (Brain page 2 in the context of Inotay Figs. 3A, 3B, 4 [0085, 0086], given the above, each QR code includes or represents the claimed first state i.e., for example, a 0 value),       
 	defining the displayed image determined to be a recognizable image as a second state (Brain page 2 in the context of Inotay Figs. 3A, 3B, 4 [0085, 0086], given the above, each QR code includes or represents the claimed second state i.e., for example, a 1 value), 
 	wherein the first state and the second state are opposite states, and expressed by a binary number 1 and 0 respectively (Brain, page 2);
 	the computing according to the determined states represented by the two-dimensional codes and the recognizable images (Brain page 2, a byte is computer data that includes 0s and 1s; 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated defining the two-dimensional code and the recognizable image respectively represent two different states, expressed by a binary' number 1 and 0 respectively, the state 1 and the state 0 are opposite; defining the displayed image determined to be a two-dimensional code as a first state, defining the displayed image determined to be a recognizable image as a second state, wherein the first state and the second state are opposite states, and expressed by a binary number 1 and 0 respectively; the computing according to the determined states represented by the two-dimensional codes and the recognizable images as suggested in Brain into Inotay, because Inotay and Brain pertain to analogous fields of technology.  Inotay teaches generating and processing QR code sequences based on byte arrays. Inotay notes that bytes are formed using opposing values e.g., 0s and 1s.  It would be desirable to incorporate this feature into Inotay in order to implement the byte arrays and QR codes described in Inotay e.g., see Brain page 2.  

 	Regarding claim 3, the combination of Inotay and Brain teaches the invention as claimed in claim 1.  The combination of Inotay and Brain also teaches 
 	wherein the displaying duration of each of the displayed images is not all the same (Inotay [0091], the display frequency of the QR codes may dynamically change i.e., each QR code may be displayed for varying lengths of time), and  


 	Regarding claim 6, the combination of Inotay and Brain teaches the invention as claimed in claim 1.  The combination of Inotay and Brain also teaches 
 	wherein the subsequent operation includes interaction between the displaying electronic device and the capturing electronic device (Inotay [0101, 0102], when the scanning device scans the QR codes and submits the corresponding data to the server, the server may notify the displaying device, and the displaying device may stop displaying the QR codes i.e., “interaction”; also, the scanning device may perform various actions after scanning the QR code e.g., the scanned codes are turned into data/byte array, the data is transmitted to a server and processed etc.; all of these operations involve or include the obtained QR codes, which are part of a past interaction/scanning operation between the scanning device and the displaying device).

 	Regarding claim 7, the combination of Inotay and Brain teaches the invention as claimed in claim 1.  The combination of Inotay and Brain also teaches wherein the subsequent operation includes decoding and using the data encoded in the two-dimensional codes of the dynamic recognizable two-dimensional code ([0102, 0103, 0081], another device may be used to scan or decode the QR code sequence into data/byte array, which can then be processed and sent to a server).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inotay and Brain, as applied in claim 1, and further in view of Annamalai (US 9,424,504).  

 	Regarding claim 2, the combination of Inotay and Brain teaches the invention as claimed in claim 1.  However, the combination of Inotay and Brain does not expressly disclose wherein the recognizable image also includes a blank page or a transparent page.
 	In the same field of endeavor, Annamalai teaches wherein the recognizable image also includes a blank page or a transparent page (Abstract, a QR code panel/page can be somewhat transparent so that it can be combined with an image).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the recognizable image also includes a blank page or a transparent page as suggested in Brain into Inotay and Brain because Inotay and Annamalai pertain to analogous fields of technology.  Both Inotay and Annamalai pertain to displaying QR codes.  In Annamalai, QR codes can be somewhat transparent to allow for integration with images.  It would be desirable to incorporate this feature into Inotay so that an image that is recognizable by humans can be integrated into the QR code image, allowing for various useful functions, such as facial recognition/confirmation e.g., see Annamalai col. 2, lines 55-62; col. 3, lines 3-52.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inotay and Brain, as applied in claim 3, and further in view of Herzig (US 2011/0000958).

Regarding claim 4, the combination of Inotay and Brain teaches the invention as claimed in claim 3.  The combination of Inotay and Brain also teaches wherein the displaying duration of each of the displayed images is the same ([0091], for example, each frame may be shown at a fixed rate e.g., 1 frame per second).
 	However, the combination of Inotay and Brain does not expressly disclose the time lapse to a displayed image next in the sequence is zero.
 	In the same field of endeavor, Herzig teaches wherein the time lapse to a displayed image next in the sequence is zero (Figs. 7, 8 [0049, 0050, 0052, 0053], Herzig relates to displaying a series of QR images to form a message; the images may be displayed one after another i.e., there is no time between images; this is indicated, for example, when comparing Figs. 7 and 8, where in Fig. 7 there is no space between images, while Fig. 8 describes another embodiment where there is space between QR code images, indicating extra time/frames between displays of images).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the time lapse to a displayed image next in the sequence is zero as suggested in Herzig into Inotay and Brain because Inotay and Herzig pertain to analogous fields of technology.  Both Inotay and Herzig pertain to systems for displaying a series of QR codes in quick succession to generate a visual message code.  Inotay strongly suggests that images can be displayed immediately one after another e.g., see Inotay [0091].  In Herzig, the QR codes can be presented one after another in succession i.e., no time between images.  It would be desirable to incorporate this feature into Inotay so that the display of sequential images as described in Inotay could be implemented in a variety of known ways e.g., see Herzig Figs. 7, 8 [0049, 0050, 0052, 0053].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inotay and Brain, as applied in claim 1, and further in view of Kim (US 2013/0201211).  

 	Regarding claim 5, the combination of Inotay and Brain teaches the invention as claimed in claim 1.  The combination of Inotay and Brain also teaches wherein the display unit is a touch screen (Fig. 1D, [0052, 0060], the client devices can include a touchscreen).  
 	However, the combination of Inotay and Brain does not expressly disclose when a user directly touching the recognizable image of the dynamic recognizable two-dimensional code displayed on the display unit, the touching is detected by an application program stored in a storage unit of the electronic device, and triggers a subsequent operation defined by the application program.
 	In the same field of endeavor, Kim teaches 
	when a user directly touching the recognizable image of the dynamic recognizable two-dimensional code displayed on the display unit (Fig. 8(b), [0176] teaches that it is known to be able to touch a QR code and cause the display of more related information; such methods can be implemented by a computer program e.g., see [0082]), 
 	the touching is detected by an application program stored in a storage unit of the electronic device, and triggers a subsequent operation defined by the application program (Fig. 8(b), [0176] teaches that it is known to be able to touch a QR code and cause the display of more related information; such methods can be implemented by a computer program in memory e.g., see [0082]).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Soderbergh (US 2015/0042581) teaches touching a QR code to navigate to a web site e.g., see Soderbergh [0047]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent 

/ERIC J YOON/Primary Examiner, Art Unit 2143